REQUESTED BY: Senator Peter Hoagland Nebraska State Legislature State Capitol Lincoln, Nebraska 68509
Dear Senator Hoagland:
This is in response to your letter of May 22, 1981, requesting an opinion as to the constitutionality of the final reading copy of LB 213.
In an earlier opinion from this office dated May 11, 1981, it was noted that several provisions of an earlier version of LB 213 were `constitutionally suspect.' The present version of LB 213 has been substantially revised and potential defects noted in our previous opinion have essentially been corrected.  It thus appears that the constitutionality of LB 213 in its present form can be successfully defended.
Very truly yours, Paul L. Douglas Attorney General